Citation Nr: 1739998	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service connected left knee degenerative joint disease, status post ACL repair surgery, prior to December 1, 2015.

2.  Entitlement to a disability evaluation in excess of 30 percent for status post total left knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1979 to September 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a February 2017 videoconference hearing, and a transcript of this hearing is of record.

The issue of entitlement to a disability evaluation in excess of 30 percent for status post total left knee arthroplasty is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's left knee degenerative joint disease was not characterized by flexion of 60 degrees or less or extension greater than 10 degrees, ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  The Veteran's service connected left knee was characterized by slight instability during the period on appeal.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee prior to December 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2016).

2.  The criteria for a separate 10 percent disability evaluation for slight lateral instability of the left knee have been met prior to December 1, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran in this case is seeking a higher disability evaluation for a left knee disability.  At the time he submitted his claim in March 2012, his left knee degenerative joint disease was assigned a 10 percent disability evaluation under Diagnostic Code 5010-5261, indicating that the Veteran is rated based on limitation of extension caused by traumatic arthritis of the knee.  After the Veteran underwent a total left knee replacement in December 2015, in a June 2017 rating decision, the RO assigned a total (100 percent) disability evaluation, effective December 1, 2015.  Effective February 1, 2017, the RO assigned a 30 percent disability evaluation under Diagnostic Code 5055.  Although the Veteran has not appealed the June 2017 rating decision, since he is awarded a less than total evaluation after February 1, 2017, the Board will address the issue of entitlement to a higher disability evaluation for his left total knee replacement in the remand section of this opinion.  The issue of the Veteran's disability evaluation prior to December 1, 2015 will be addressed below.

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259. VAOPGCPREC 9-98 (Aug. 14, 1998).

Medical records from Northwest Orthopaedic Specialists show that the Veteran was seen in January 2012 with complaints of knee pain of two weeks duration.  On examination, the Veteran had good range of motion from 0 degrees extension to 110 degrees flexion.  He had a negative McMurray test, but a slightly positive drawer sign.  There was no crepitation or pain to palpation, and he had good circulation and sensation throughout the leg with good muscle strength.  He denied locking.  There was no swelling or edema.  He was diagnosed with left knee pain, probable meniscus injury and ACL instability.  He was prescribed a knee brace, as well as prednisone.  

In April 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported symptoms of pain, stiffness, and easy fatigability.  He had full range of motion of the left knee, even after three repetitions.  There was no objective evidence of painful motion.  There was no tenderness to palpation.  He had full muscle strength in the lower extremities.  Joint stability tests were within normal limits.  There was no patellar dislocation or subluxation.  He had a history of meniscal tear with meniscectomies in 1985 and 1997.  

In January 2014, Dr. B.P. of Northwest Orthopaedic Specialists opined that the Veteran would likely need a total left knee replacement.  The Veteran's recent x-rays showed progressive osteoarthritis, slight subluxation of the knee, and essentially complete medial joint space narrowing.  The Veteran had tenderness along the medial joint line and some mild crepitus, but no effusion.  He had full range of motion.  

In July 2014, the Veteran's physician completed a Disability Benefits Questionnaire on his behalf.  The Veteran reportedly had range of motion from 0 degrees extension to 120 degrees flexion, although his doctor also checked a box indicating that his left knee was ankylosed in flexion between 10 and 20 degrees.  He had pain with range of motion.  He had no history of recurrent subluxation or lateral instability.  

A November 2015 treatment note from Northwest Orthopaedic Specialists reflects that the Veteran's knee had become so painful that he wished to proceed with a total knee replacement.  The Veteran complained that he was unable to walk more than a block or two without significant pain and had trouble climbing stairs.  He also reported a feeling of instability.  On examination, he had full range of motion of the knee.  There was tenderness along both medial and lateral joint lines, as well as moderate patellofemoral crepitus.

At his February 2017 hearing, the Veteran testified that prior to his surgery, he suffered from knee pain and swelling with giving way on an almost daily basis.  He stated that he had great difficulty walking and going up and down stairs.  

The above evidence shows that the Veteran did not have compensable limitation of extension or flexion at any time during the period on appeal.  While the Veteran has credibly testified that he suffered from pain with physical activities such as prolonged walking or stair climbing, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans' Claims held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss."  (Internal citations omitted).  Thus, a higher disability evaluation under Diagnostic Code 5260 or 5261 cannot be assigned.  

Additionally, there is no evidence that he had a dislocated or removed semilunar cartilage, malunion of the tibia or fibula, or genu recurvatum.  Therefore Diagnostic Codes 5258, 5259, 5262, and 5263 are not applicable in this case.  The Board also finds that the preponderance of the evidence establishes that the Veteran does not have ankylosis.  Although in July 2014 the Veteran's private physician checked a box on a DBQ form indicating that the Veteran's left knee is ankylosed in flexion between 10 and 20 degrees, he also reported that the Veteran had range of motion from 0 to 120 degrees, which would not seem to be possible if he actually suffered from immobilization of the joint.  All other medical records reflect full or nearly full range of motion of the left knee joint.  Accordingly, the Board finds that a rating under Diagnostic Code 5256 is not appropriate.

Finally, the Board has considered whether a separate disability evaluation can be assigned under Diagnostic Code 5257, for recurrent subluxation or lateral instability.  The Veteran has described subjective symptoms of instability and giving way and has reported wearing a knee brace regularly throughout the period on appeal.  Most of the documented examinations of the Veteran's left knee, including his April 2012 VA examination, were negative for any objective findings of joint instability.  However, a January 2012 treatment note from Northwest Orthopaedic Specialists documents a slight positive drawer testing suggesting ACL instability.  

Therefore, affording the Veteran the benefit of the doubt, the Board finds that a separate 10 percent disability for slight instability under Diagnostic Code 5257 should be assigned.  However, as there is almost no objective evidence of joint instability, the Board finds that a rating in excess of 10 percent is not warranted.  

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee prior to December 1, 2015 is denied.  

Entitlement to a separate 10 percent disability evaluation for slight instability of the left knee prior to December 1, 2015 is granted.  


REMAND

The Veteran is also seeking a higher disability evaluation for his left total knee replacement, currently assigned a 30 percent disability evaluation.  The Board notes that at the time the Veteran's rating for his left total knee replacement was reduced from 100 percent to 30 percent, the Veteran was not afforded a VA examination of his left knee nor has he been afforded one in the months since.  The Board finds that the Veteran should be afforded a new VA examination to evaluate his left knee disability, status post his total knee replacement.

Additionally, on remand, the RO should attempt to obtain any additional relevant private medical records, including physical therapy records, which have been created since February 2017.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any relevant private medical records the Veteran identifies showing treatment of his left knee disability through the present.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his left knee condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


